IN THE COMMONWEALTH COURT OF PENNSYLVANIA

New Garden Township,                  :
                       Petitioner     :
                                      :
                 v.                   :   No. 1360 C.D. 2019
                                      :
Pennsylvania Public Utility           :
Commission,                           :
                         Respondent   :


PER CURIAM                          ORDER


      NOW, January 4, 2021, it is ordered that the above-captioned Memorandum
Opinion, filed October 14, 2020, shall be designated OPINION and shall be
REPORTED.